                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-096(2)
                                          JUDGE ALGENON L. MARBLEY
KEITH D. SMITH
                         REPORT AND RECOMMENDATION

      Defendant Keith D. Smith is charged in a Superseding Indictment
with one count of being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (Count 2). Superseding
Indictment, ECF No. 33. The Superseding Indictment also contains a
forfeiture count. Id. The United States of America and defendant have
entered into a Superseding Plea Agreement, ECF No. 35, executed
pursuant to the provisions of Rule 11(c)(1)(C) of the Federal Rules of
Criminal Procedure,1 whereby defendant agreed to enter a plea of guilty
to that charge. Superseding Plea Agreement, ECF No. 35. On July 24,
2019, defendant, accompanied by his counsel, appeared for an
arraignment and entry of guilty plea proceeding.       Defendant consented,
pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea before a
Magistrate Judge.    See United States v. Cukaj, 2001 WL 1587410 at *1
(6th Cir. 2001)(Magistrate Judge may accept a guilty plea with the
express consent of the defendant and where no objection to the report
and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of



      1 The Superseding Plea Agreement includes an appellate waiver provision
that preserves only certain claims for appeal or collateral challenge. Under
the Superseding Plea Agreement, defendant also agrees to forfeit the firearm
referred to in the Superseding Indictment and associated ammunition.
                                      1
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge against him in the
Superseding Indictment and the consequences of his plea of guilty to
that charge.    Defendant was also addressed personally and in open
court and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the Superseding Plea Agreement signed by him, his attorney and
the attorney for the United States and filed on July 24, 2019,
represents the only promises made by anyone regarding the charge
against him in the Superseding Indictment.    Defendant was advised that
the District Judge may accept or reject the plea agreement. Defendant
was further advised that, if the Court refuses to accept the plea
agreement, defendant will have the opportunity to withdraw his guilty
plea but that, if he does not withdraw his guilty plea, the District
Judge may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge against him, which is attached to the
Superseding Plea Agreement.    He confirmed that he is pleading guilty
to Count 2 of the Superseding Indictment because he is in fact guilty
of that offense.    The Court concludes that there is a factual basis
for the plea.
     The Court concludes that defendant’s plea of guilty to Count 2 of
the Superseding Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charge and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to Count
2 of the Superseding Indictment be accepted.    Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




July 24, 2019                                 s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
